Citation Nr: 1601039	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-24 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD), evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The appeal was previously before the Board in July 2015 and was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case but finds that a remand is necessary to obtain nine additional relevant records that are not currently associated with the claims file.  San Francisco VA Medical Center (VAMC) records dated July 30 and December 30, 2013, reference reports received from a "community Mental Health provider" that were sent for scanning.  In addition, San Francisco VAMC records from November 26, 2009; July 12, 2010; January 1, 2011; July 12, 2011; December 12, 2011; and June 22, 2012, reference "Fee Basis documents" received from Dr. Scott Taubold that were scanned into the Veteran's medical records.  Finally, a December 29, 2014 San Francisco VAMC record mentions a report for continuation of non-VA care scanned into the Veteran's medical records; although this report does not specify the type of care delivered or the provider's name, this record potentially could be related to the previous series of reports.  

Unfortunately, none of the nine listed scanned documents are associated with the claims file.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records from the San Francisco VAMC must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete medical records from the San Francisco VAMC, to include those associated with non-VA treatment that are found in the VAMC electronic records system but are not part of the record before the Board.

These medical records must include the July 30, 2013 and December 30, 2013 scanned reports from a "community Mental Health provider" as well as the scanned "Fee Basis documents" from Dr. Scott Taubold referenced on November 26, 2009; July 12, 2010; January 1, 2011; July 12, 2011; December 12, 2011; and June 22, 2012.  Copies of these and all other non-VA medical records in possession of the VAMC must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

2.  Ensure that the claims file contains all records from Dr. Scott Taubold (or other non-VA providers) that are related to the Veteran's PTSD claim, to include the December 29, 2014 report scanned into the Veteran's VAMC records.  If any such scanned reports are related to the Veteran's PTSD treatment but are not yet associated with the claims file, they must be added to the claims file.

3.  Provide the Veteran another opportunity to complete a medical release form permitting VA to obtain treatment records from non-VA providers associated with his PTSD care, to include Dr. Scott Taubold.

4.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




